Title: From Thomas Jefferson to Thomas Pinckney, 12 April 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Apr. 12. 1793.

Since my letters of the 15th. 16th. and 20th. of Mar. which go by Capt. Cutting I have received yours of Jan. 31. Feb. 10. and 11. You will recieve with this a new Cypher, as it would be improper to use the old one again should it come back to you. The cyphered paragraph of Jan. 1. was to desire you to be very watchful over the embarcation of troops to Canada, and to give us immediate and constant information thereof. A determination will soon be formed as to the manner of furnishing our ships with passports. It will occur to you that some danger would attend the trusting blank passports across the sea in a time of war.

We now learn with certainty that Gr. Britain and Holland are engaged in the war. The dangers which this may bring on Amsterdam render caution necessary in making new deposits of money there: and as the draughts of Colo. Humphreys, should they extend to the whole 123,750. florins deposited in the hands of our bankers for a particular purpose, would leave a void for the current purposes of our foreign legations, I am endeavoring to make a remittance by the present occasion of about 20,000 Dollars. This I find can only be done to advantage in London bills; and considering the incertainty in which we are as to the present security of Amsterdam from invasion, I find myself obliged to have this remittance made subject to yourself altogether, to deposit it wheresoever safety and advantage shall direct. If these are in favor of Amsterdam, equally with any other place, that is to be preferred; because no change should be made of the place and persons of deposit, without a preponderance of cause. But if that place be not safe, or if the money cannot be transferred there without sensible loss, then place it in some safe deposit in London, and take such arrangements for remitting any advances our bankers at Amsterdam may have made, or may hereafter make for the department of state, as may be approved by them and yourself. Notify also, in this case, Messrs. Morris, Carmichael and Short how, and on what place and person they are to draw in future, as also Colo. Humphreys as to the expences of his legation at Lisbon: and be so good as to apprise the department of state of your arrangements that a proper correspondence may be opened with the persons with whom you make the deposit, should future remittances be made in the same way. Indeed some further remittance will be necessary before I can hear from you on this subject.
I recommended to you in a late letter the sending the Leyden gazettes brought by every Dutch mail, to be put immediately into the letter bag of the first ship bound from London to this place, Baltimore or New York: to which may be added every other port from N. Hampshire to Virginia inclusive, our posts being so far well regulated. In the present interesting times, it is most desireable to receive this gazette as quickly as possible to relieve us from the torment of the English newspapers, whose lies suffice to teaze while their truths (because doubted) can give no satisfaction.
The letter you inclosed to Mr. Genest shall be taken care of: but as yet we have not even heard of his embarcation. I am with great & sincere esteem Dear Sir Your most obedt. & most humble servt

Th: Jefferson



P.S. Apr. 12. Your letter of Jan. 3. is this moment received. I now inclose herein the following bills of exchange, viz.


Willing Morris & Swanwick for on John & Francis Baring & co. London.
£3000

13,000 Doll.


Walter Stewart on Joseph Birch. mercht. Liverpool
400

 1,733.33


Robert Gilmer & co. on James Strachan &  James Mackenzie London, indorsed by Mordecai Lewis
200
}
 2 600.


do.
150


do.
250



4000.
=
17,333.33



